In a habeas corpus proceeding seeking a change of child custody, Florence Cronshaw appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated April 14, 1987, which denied her motion to resettle or rescind that portion of the court’s prior order, also dated April 14, 1987, which restored the petition to the Trial Calendar and denied her access to certain confidential reports prepared by the Probation Department.
Ordered that the order is affirmed, with costs.
The hearing on the petitioner’s request for a change of custody of the parties’ daughter had not been completed at the time it was adjourned sine die by Justice Molloy. Therefore, it is clear from the record herein that the purported dismissal of the within matter by order of Justice Lockman dated July 10, 1985, was due to an administrative mistake or inadvertence.
The appellant’s contention that her right to due process has been violated by the court’s denial of access to the confidential reports of the Probation Department has become moot since the relief requested has been granted.
The other arguments which the appellant seeks to raise are not properly before us on this appeal. Mangano, J. P., Bracken, Kooper and Spatt, JJ., concur.